Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 1 of 9 PageID# 1449


                                                                                                   FILED
                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                                 APR 2 2 2C21
                                               Norfolk Division

                                                                                          CLERK, U.S. DISTRICT COURT
 ERIC LENARD GOODMAN,                                                                             NORFOLK, VA


                           Petitioner,

 V.                                                           CRIMINAL ACTION NO. 2:1I-CR-I45


  UNITED STATES OF AMERICA,

                           Respondent.

                               MEMORANDUM OPINION AND ORDER

          Before the Court is Petitioner Eric Lenard Goodman's ("Petitioner") Motion for

 Compassionale Release'("Motion") pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF Nos. 148, 160.

 For the reasons stated below, Petitioner's Motion is GRANTED in part and DENIED in pan.

                            I. FACTUAL AND PROCEDURAL HISTORY

          On August 18, 2011, Petitioner was named in a thirteen-count criminal indictment for

 conduct associated with anned robberies throughout the Eastern District of Virginia. ECF No. 20.

 From January through April 2011, Petitioner and various co-defendants committed several armed

 robberies at businesses in the cities of Chesapeake, Norfolk, and Portsmouth, Virginia. ECF No.

  151. Petitioner ultimately pleaded guilty to Counts 3 and 1 1 of the indictment. ECF No. 43. Counts

 3 and 11 each charged Petitioner with Possession of a Firearm in Furtherance of a Crime of

 Violence, in violation of 18 U.S.C. § 924(c)(1)(A) and (c)(1)(C). Id.

          On March 5, 2012, the Court sentenced Petitioner to a cumulative term of 384 months.

 ECF No. 68. Specifically, Petitioner received a sentence of EIGHTY-FOUR (84) MONTHS on

 Count 3, and THREE HUNDRED (300) MONTHS on Count 11, to be served consecutive to



 'Petitioner's Motion consist.s of both a motion for compassionate release bused upon the COVID-19 pandemic and
 motion for a sentence reduction based upon Petitioner's "stacked" § 924(c)(1)(A) charges.
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 2 of 9 PageID# 1450




 Count 3.


        On December 22, 2020 Petitioner filed a pro se Motion for Compassionate Release

 pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 148. On December 23,2020,the Court appointed

 counsel for Petitioner and ordered the appropriate responses. ECF No. 150. On February 10,2021,

 Petitioner, through counsel, supplemented his Motion to contain two requests for relief under §

 3582. ECF No. 160. First, Petitioner requests a sentence reduction based upon the United States

 Court of Appeals for the Fourth Circuit's ("Fourth Circuit") opinion in United States v. McCoy,

 981 F.3d 271 (4th Cir. 2020). The McCoy Court reviewed similar § 3582 motions based upon

 "stacked" § 924(c)(1)(A) charges. In that case, four defendants were granted sentence reductions

 by their respective district courts. Id. The Fourth Circuit affirmed each district courts' reduction.

 Id.


        Second, Petitioner requests relief from his sentence based upon the impact ofthe ongoing

 COVlD-19 pandemic. ECF No. 160. On February 10, 2021, the Government filed a response In

 opposition to Petitioner's Motion. ECF No. 162. Petitioner did not file a reply. Accordingly, this

 matter is ripe for disposition.

                                     II. LEGAL STANDARD

        Relevant to the issue of compassionate release, the text of 18 U.S.C. § 3582(c)(1)(A), as

 amended by the Formerly Incarcerated Reenter Society Transformed Safely Transitioning Every

 Person Act("FIRST STEP Act"), provides:

        the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure ofthe Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment []
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction;
                                                  2
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 3 of 9 PageID# 1451




                or

                (ii) the defendant is at least 70 years of age, has served at least 30
                years in prison,[etc.].

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.

        Accordingly, § 3582(c)(1)(A) allows a district court to reduce a sentence upon a

 petitioner's motion with the following findings:(1)a reduction is supported by the application of

 the § 3553(a) factors; (2) the petitioner has achieved compliance with the 30 day exhaustion

 requirement, absent circumstances justifying its waiver; (3) the petitioner has made a

 demonstration satisfying the requirements ofeither § 3582(c)( 1 )(A)(i) or § 3582(c)( 1 )(A)(ii); and

 (4) the reduction is consistent with the applicable policy statements issued by the Sentencing

 Commission.


        Section 3582 (c)(l)(A)(i)'s "extraordinary and compelling reasons" were previously

 described by the United States Sentencing Commission ("Sentencing Commission") in U.S.S.G.

 §1B1.13, Application Note 1. Before passage ofthe FIRST STEP Act,the Sentencing Commission

 provided that a sentence may be modified in light of the petitioner's medical condition, age, or

 family circumstances. U.S.S.G. §IB1.13, n. 1 (A)-(C). Additionally, the Sentencing Commission

 further defined the limits under which a sentence reduction may be given under those justifications.

 Id. The Sentencing Commission also provided a "catch-all provision" that allowed for a sentence

 modification upon a showing of an "extraordinary and compelling reason other than, or in

 combination with, the reasons described in subdivisions(A)through (C)." Id. at n. 1 (D). Use of

 the "catch-all provision" prior to the FIRST STEP Act was severely restricted because it required

 approval from the Bureau of Prisons before an individual could petition the district court for relief.

 Id.


        However, U.S.S.G. §1B1.13 is now outdated following passage of the FIRST STEP Act,
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 4 of 9 PageID# 1452




 which allows individuals to petition the district court directly without clearance from the Bureau

 ofPrisons. As such, U.S.S.G.§1B1.13 is merely advisory and does not bind the Court's application

 of§ 3582(c)(1)(A). McCoy v. United Slates, 981 F.3d 271 (4th Cir. 2020); see also United States

 V. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) ("[T]he Court may independently

 evaluate whether [petitioner] has raised an extraordinary and compelling reason for compassionate

 release ... [but § lB1.13's policy statement] remain[s] as helpful guidance to courts...."); United

 States V. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)("[T]he Commission's existing

 policy statement provides helpful guidance on the factors that support compassionate release,

 although it is not ultimately conclusive").

         Additionally, a petitioner's rehabilitation standing alone does not provide sufficient

 grounds to warrant a sentence modification. 28 U.S.C. § 994(t). Instead, the Court may consider a

 combination of factors, including — but not limited to — those listed in U.S.S.G. §1B1.13, in

 evaluating a petitioner's request for a sentence modification under 18 U.S.C. § 3582(c)(1)(A).

                                         III. DISCUSSION


         Petitioner requests either a sentence reduction or compassionate release pursuant to 18

 U.S.C. § 3582(c)(1)(A). ECF No. 160. Petitioner's Motion outlines two distinct reasons for relief

 which will require two separate analyses. First, Petitioner requests a sentence reduction based upon

 the FIRST STEP Act's impact on the former practice of"stacking" multiple convictions under 18

 U.S.C. § 924(c)(1)(A). Second, Petitioner requests compassionate release based upon the ongoing

 COVID-19 pandemic.

         As an initial matter, relevant to both § 3582 analyses, Petitioner submitted a request for

 compassionate release to the Bureau of Prisons on November 17, 2020. ECF No. 160 at 1. Thirty

 days have lapsed since Petitioner's request. !d. Accordingly, § 3582's exhaustion requirement is

 satisfied.
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 5 of 9 PageID# 1453




        The Court must now examine (1) the relevant § 3553(a) factors, and (2) whether, in light

 ofthe § 3553(a)factors, Petitioner presents an extraordinary and compelling reason for relief under

 each of his § 3582(c) theories. The Court will assess each of Petitioner's arguments in turn.

 A. Petitioner's request for a sentence reduction based upon "stacked"§ 924(c) charges

        In considering a term of imprisonment, courts must comply with 18 U.S.C. § 3553(a),

 which enumerates several factors designed to create a sentence that is "sufficient but not greater

 than necessary." The FIRST STEP Act discontinued the former practice of "stacking" multiple

 convictions under 18 U.S.C. § 924(c)(1)(A) for firearms violations during a crime of violence

 before a prior conviction under the same subsection became final. See 18 U.S.C. § 924(c)(1)(C)

 (requiring a prior conviction under § 924(c)(1)(A)to be final before a defendant may be sentenced

 to a mandatory minimum of 25 years for a subsequent violation). Accordingly, there exists an

 inherent disparity between individuals sentenced pursuant to § 924(c)(1)(C) for multiple firearm

 offenses within the same indictment prior to the FIRST STEP Act and individuals sentenced for

 multiple violations of § 924(c)(1)(A) in the same indictment after enactment of the new law.

        In this case. Petitioner pleaded guilty to two violations of § 924(c)(1)(A) for twice

 brandishing a firearm during the commission oftwo crimes of violence within the same indictment.

 ECF Nos. 43,44. Petitioner's prior criminal history was limited to traffic-related infractions, and

 no one was physically harmed during the underlying offenses. ECF No. 151. Nonetheless,

 Petitioner's stacked gun convictions yielded a total mandatory term of 384 months for Counts 3

 and W.Id. If Petitioner were sentenced today. Petitioner would be subjected to a total mandatory

 minimum of 168 months on Counts 3 and 11, with a total advisory guidelines range of 205-214

 months. See United Slates v. Booker, 543 U.S. 220 (2005)(holding the Sentencing Guidelines

 advisory, rather than mandatory). Accordingly, today. Petitioner would likely be subjected to less

 than half of the mandatory term that was imposed in his original sentence.
                                                 5
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 6 of 9 PageID# 1454




        At the time of Petitioner's original sentencing, application of the former mandatory

 minimums created a sentence that was far greater than necessary to fulfill the § 3553(a) factors.

 See United States v. Brown, 411 F. Supp. 3d 446, 453 (S.D. Iowa Oct. 8, 2019)(noting that

 "stacked" § 924(c)counts under the former law created sentences "far greater than was necessary

 to achieve the ends ofjustice"). Upon review, a reduction in Petitioner's sentence on Count 11 to

 a term of84 months, consecutive to Count 3, is consistent with the § 3553(a) factors, especially §

 3553(a)(2)(A)("the need for the sentence imposed...to reflect the seriousness of the offense, to

 promote respect for the law, and to provide just punishment for the offense") and § 3553(a)(6)

 ("the need to avoid unwarranted sentencing disparities among defendants with similar records who

 have been found guilty of similar conduct"); see also United States v. Urkevich, 2019 WL

 6037391, at *2(D. Neb. Nov. 14,2019)(reducing three "stacked" firearm counts from 660 months

 to 180 months because the petitioner's former sentence was 40 years longer than the sentence he

 would have likely received under current law). Here, a disparity of over 200 months between

 Petitioner's stacked sentences and a similarly situated defendant whose mandatory minimum

 sentences are not stacked creates a disparity concerning the § 3553(a) factors, which requires just

 punishment for the relevant offenses. See § 3553(a)(2)(A).

        In addition to the legal disparity between individuals sentenced before and after elimination

 of the "stacking" provision. Petitioner has taken part in rehabilitation during his time in federal

 prison. He completed drug education and treatment programs in addition to multiple inmate

 educational courses. ECF No. 160 at 5. Before the COVID-19 pandemic, Petitioner was also

 enrolled in classes to obtain his GED. Id. Moreover, Petitioner was first incarcerated for the

 underlying offenses at the age of 23. Id. at 2. Petitioner is now 32 years old and his actions while

 incarcerated demonstrate that he has matured since his involvement in these crimes at age 22.

        In sum, the Court finds that Petitioner has demonstrated extraordinary and compelling
                                                  6
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 7 of 9 PageID# 1455




 reasons that merit a sentence reduction on Count 11. The structural disparity between § 924(c)

 defendants sentenced to stacked terms, as well as an individualized application of the § 3553(a)

 factors, support a sentence reduction. While the foregoing factors may not independently support

 a reduction, in combination. Petitioner has established extraordinary and compelling reasons for a

 sentence reduction. Accordingly, the Court will reduce Petitioner's sentence on Count 11 to a terni

 of 84 months, to be served consecutive to his sentence of 84 months on Count 3. Therefore,

 Petitioner's total sentence is reduced to a cumulative term of 168 months.

 B. Petitioner's request for a compassionate release based upon the COV1D-I9 pandemic

        1. Consideration ofthe Factors Listed in 18 U.S.C.§3553(a)

        In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court incorporates the

 factors within Section 111.A of this Memorandum Opinion and Order. The Court also notes that

 Petitioner's offense conduct is much more serious than the title of his offense ofconviction. While

 Petitioner pled guilty to only two armed robberies, the Presentence Investigation Report states that

 from January through April 2011, Petitioner and various co-defendants committed seven armed

 robberies at businesses in the cities of Chesapeake, Norfolk, and Portsmouth, Virginia. ECF Nos.

 151 at 5-6. Based upon the foregoing. Petitioner's offense conduct strongly implicates the need for

 a sentence "to reflect the seriousness of the offense...and to provide just punishment." 18 U.S.C.

 § 3553(a)(2)(A)-(B).

        To date. Petitioner has served approximately 10 years(120 months) imprisonment for the

 underlying offenses. The Court recognizes that Petitioner has taken part in rehabilitation during

 his time in federal prison. He completed drug education and treatment programs in addition to

 multiple inmate educational courses. ECF No. 160 at 5. Before the COVlD-19 pandemic,

 Petitioner was also enrolled in classes to obtain his GED.!d. However, after full consideration of

 the § 3553(a) factors, the Court concludes that the purposes of Petitioner's sentence remain
                                                  7
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 8 of 9 PageID# 1456



 unfulfilled.^

          2. Evalualion of"Extraordinary and Compelling Reason"

          In evaluating whether an "extraordinary and compelling reason" for release has been

 established based upon the COVID-19 pandemic, the Court considers the severity of the ongoing

 COVID-19 outbreak in federal prisons. See e.g. Wilson v. Williams, 2020 WL 2542131, at *1-2

 (N.D. Ohio May 19,2020)(documenting the BOP's ineffective efforts to curtail the spread of the

 virus within FCI Elkton). While prisoners across the country are beginning to obtain a vaccine,

 many have yet to obtain one. Specific to each petitioner, the Court examines the Centers for

 Disease Control's list of risk factors for severe COVID-19 complications when assessing

 compassionate release motions during the pandemic. United States v. Lewellen, 2020 WL

 2615762, at *4(N.D. III. May 22, 2020).

          Here, Petitioner proffers his alleged chronic kidney disease as an underlying condition that

 may exacerbate a potential COVID-19 infection. ECF No. 160. The CDC does indicate that having

 chronic kidney disease "can make you more likely to get severely ill from COVID-19."' However,
 upon review of Petitioner's medical records. Petitioner does not appear to have a chronic kidney

 disease diagnosis. ECF No. 161. Instead, Petitioner has one kidney as a result of having donated

 that kidney to his mother prior to incarceration. ECF No. 151 at 41. Petitioner's medical records

 do indicate that Petitioner has undergone various urinalyses and other kidney related examinations;

 however, despite Petitioner's ailments, the Court is unable to conclude that Petitioner is

 particularly vulnerable to COVID-19 as there is no chronic kidney disease diagnosis.


 - The Court notc.s that Petitioner's § 3553(a) factors warrant a reduction in Petitioner's sentence with respect to the
 length of Petitioner's term of imprisonment on Count 11. Upon a balancing of the factors, they do not, however,
 warrant compassionate release from imprisonment altogether.
 ^ People with Certain Medical Conditions, Cl-.NTF.RS FOR DlSFASl- CON IROL AND Pri-vhntion (Mar. 29, 2021).
 https://www.cdc.gOv/coronavirus/20l9-ncov/need-extra-precautions/people-vvith-medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
 extra-prccautions%2Fgroups-at-higher-risk.html.
                                                            8
Case 2:11-cr-00145-RAJ-TEM Document 165 Filed 04/22/21 Page 9 of 9 PageID# 1457




        While the world continues to grapple with the pandemic, it is imperative to note that many

 persons who are incarcerated suffer from a variety of ailments that may make them susceptible to

 severe illness from a C0V1D-I9 diagnosis. As the Court continues to exercise its discretion in

 releasing the most vulnerable inmates in light of the pandemic, the Court declines to release

 inmates who lack a significant showing of potential fatality from a COVlD-19 diagnosis. Based

 upon the foregoing reasoning, the Court is unable to find an extraordinary and compelling reason

 for relief after considering the unfulfilled purposes of Petitioner's original sentence.

                                        IV. CONCLUSION


        For the foregoing reasons, Petitioner's Motion for a sentence reduction is GRANTED and

 the motion for compassionate release is DENIED. The Court hereby sentences Petitioner to a term

 of ONE-HUNDRED AND SIXTY-EIGHT MONTHS, consisting of EIGHTY- FOUR

 MONTHS on Count 3 and EIGHTY-FOUR (84) MONTHS on Count 11, with Count 11 to

 be served consecutive to Count 3. Thereafter, upon release from the Bureau of Prisons Petitioner

 shall serve a tenn of supervised release as ordered in his criminal judgment.

        The Clerk is DIRECTED to provide a copy of this Order to the Petitioner, the United

 States Attorney, the United Slates Probation Office, the Federal Bureau of Prisons, and the United

 States Marshals Service.


 IT IS SO ORDERED.


 Norfolk, Virginia
 April.?i>2021                                                    STATES^TRiCT JUDGE
